DETAILED ACTION
Notification of Application Status under the America Invents Act 
The present application, which was filed on or after 16 March 2013 but which claims priority to 06 July 2012, is being examined under the pre-America Invents Act (AIA ) first to invent provisions.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 12 February 2019.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Specification
The title of the invention is objected to because it is not descriptive of the invention claimed.  M.P.E.P. § 606.01.  Appropriate correction is required.
The specification is objected to because the first paragraph neither indicates the proper chain of continuity nor reflects the current status of U.S. Pat. Appl. Ser. No. 14/410,718.  Appropriate corrections are required.
The use of a number of trademarks has been noted in this application.  See, e.g., Specification at paragraph [0062], [0093], [0094], [0097], and [0103].  Trademarks should be capitalized wherever they appear and be accompanied by generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  M.P.E.P. § 608.01(v).  Applicant should review the entire application carefully and thoroughly to ensure that all trademarks contained therein are capitalized.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 to 4, 6, and 7 are rejected under 35 U.S.C. § 101 as claiming the same invention as that of claims 14 to 18 of Davenport et al. (prior U.S. Pat. No. 10,793,890).  This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. § 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor …” (emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); In re Ockert, 245 F.2d 467 (C.C.P.A. 1957).
A statutory type double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. § 101.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 7 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 5 recites the limitation “the luciferase enzyme activity”.  There is insufficient antecedent basis for this limitation in this claim, or in claim 2, from which claim 5 depends.
Additionally in claim 5, it is unclear how much “less” sensitivity the recombinant luciferase enzyme is required to have in order to satisfy the corresponding claim limitation.  The language of the claim is such that one of ordinary skill in the art could not interpret their metes and bounds so as to understand how to avoid infringement.  Therefore, the claim does not appraise one of ordinary skill in the art of its scope and fails to serve the notice function required by 35 U.S.C. § 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.  M.P.E.P. § 2173.02.
Claim 7 recites the limitation “after contacting the sampling device with liquid reagent composition”.  There is insufficient antecedent basis for this limitation in this claim, or in claim 2, from which claim 7 depends.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the American Invents Act (AIA ) as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) to 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . 
The USPTO website (www.uspto.gov/patent/patents-forms) contains terminal disclaimer forms which may be used.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online and an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 to 7 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1 to 5 of Driscoll et al. (U.S. Pat. No. 10,240,181)
The claims in Driscoll et al. are directed to a method, comprising using a sampling device to obtain a predetermined volume of sample; wherein the sampling device comprises a sampling portion that comprises a fibrous material; wherein the sampling device comprises a dry coating that includes an effective amount of a pH-adjusting reagent that, when contacted with a liquid reagent composition having a pH of about 6.8 or lower, changes the pH of the liquid reagent composition to 6.9 or higher; wherein the liquid reagent composition comprises a luciferin; contacting the predetermined volume of sample with both the dry coating comprising the pH-adjusting reagent and the liquid reagent composition in a container to form a reaction mixture; and using a luminometer to detect light emitted from the reaction mixture; wherein the container comprises a cuvette portion adapted to be operationally coupled to the luminometer.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims in Driscoll et al. would render obvious the claims in the instant invention because all of the instantly claimed limitations are also claimed in Driscoll et al.
Conclusion
No claim is allowed.

If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799